Name: Commission Regulation (EEC) No 3390/83 of 29 November 1983 amending for the seventh time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/54 Official Journal of the European Communities 1 , 12. 83 COMMISSION REGULATION (EEC) No 3390/83 of 29 November 1983 amending for the seventh time Regulation (EEC) No 3035/79 laying down conditions for the entry of flue-cured Virginia type, light air-cured Burley type (including Burley hybrids), light air-cured Maryland type and fire-cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Articles 3 and 4 thereof, Whereas it is appropriate to extend from 31 December 1983 to 31 December 1984, the validity of the provi ­ sions laid down for tobacco originating in countries or territories which benefit from the system of generalize preferences ; Whereas it is therefore necessary to make appropriate amendments to Regulation (EEC) No 3035/79 (2), as last amended by Regulation (EEC) No 3187/82 (3) ; HAS ADOPTED THIS REGULATION : Article 1 In Article 8 (2) of Regulation (EEC) No 3035/79, '31 December 1983' is hereby replaced by '31 December 1984'. Article 2 This Regulation shall enter into force on 1 January 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 November 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 341 , 31 . 12 . 1979, p . 26 . 0 OJ No L 338 , 30 . 11 . 1982, p . 7.